


 

Exhibit 10.24

 

 

ADVISOR AGREEMENT

 

1.             PARTIES. This Advisor Agreement (“Agreement”) covers all
understandings between J. SCOTT CRAIGHEAD (hereinafter “Executive”) and Goldleaf
Financial Solutions, Inc. (f/k/a Private Business, Inc.) (hereinafter
“Corporation”) relating to Executive’s resignation as the Chief Financial
Officer of the Corporation (“CFO”) and transition to status as an employed
Advisor to the Corporation. Except for continuing obligations under the
Employment Agreement (as defined below), and individual Stock Option Agreements,
no other expressed, implied, written or oral agreement between Executive and
Corporation relating to Executive’s transition from President to Advisor will
have any effect, unless it is in writing and is signed and dated by both parties
after the date of this Agreement.

 

2.             TRANSITION DATE. Executive’s resignation from the position of CFO
of the Corporation is effective at 5:00 p.m. on August 31, 2007 (the “Transition
Date”). After that date, except for any earned but unpaid compensation for his
services as an employee prior to the Transition Date (including, but not limited
to, salary), the only payments, benefits or other things of value that Executive
will be entitled to receive directly from the Corporation with the respect to
his employment by the Corporation are those set forth in this Agreement.

 

3.             EFFECT ON EMPLOYMENT AGREEMENT. Executive and Corporation
acknowledge and agree that both parties are subject to that certain Employment
Agreement dated September 15, 2006 (“Employment Agreement”) together with that
certain Addendum to the Employment Agreement dated as of the same date
(“Employment Addendum”). This Agreement shall not modify or change the terms of
the Employment Addendum. However, Executive and Corporation acknowledge and
agree that the Employment Agreement shall terminate effective on the Transition
Date, except the provisions of the Employment Agreement expressly intended to
survive the termination shall survive and shall be enforceable as written. In
addition to the foregoing, Article II of the Employment Agreement shall survive
during the entire term of this Agreement and throughout the two (2) year period
after this Agreement expires or is terminated.

 

4.             CONTINUING SERVICES AS ADVISOR. Executive agrees to serve as an
Advisor to the Corporation, devoting such time, skills and attention as may be
reasonably requested by the Corporation’s Chief Executive Officer, President and
Chief Operating Officer, or at the direction of the Corporation’s Board of
Directors, from the Transition Date until February 28, 2008 (the “Advisory
Services Period”).

 

5.             CONTINUING COMPENSATION. In exchange for Executive’s continued
services to the Corporation as an Advisor pursuant to Section 4 above, the
Corporation agrees to pay Executive from the Transition Date until February 28,
2008 at the semi-monthly rate of TEN-THOUSAND DOLLARS ($10,000), less statutory
withholdings and deductions payable in accordance with the then current payroll
policies of the Corporation.

 

6.             MUTUAL WAIVER AND RELEASE. For and in consideration of the
promises contained in this Agreement, each party hereby voluntarily, willingly,
knowingly, irrevocable and unconditionally waives, releases, and forever
discharges the other party from all rights, claims, and liability, whether or
not they are presently known to exist, that each party has, had, or may have
against the other party arising out of or relating in any manner to Executive’s
employment with the Corporation through the Transition Date, but subject to the
exceptions set

 

1

--------------------------------------------------------------------------------


 

forth in Section 7. The rights and claims that Executive waives, releases, and
discharges include, to every extent allowed by law, but are not limited to,
those arising under the Age Discrimination in Employment Act of 1967, the Older
Workers’ Benefit Protection Act, the Civil Rights Acts of 1866, 1871, 1964 and
1991, the Immigration Reform and Control Act of 1986, the Occupational Safety
and Health Act, the Americans with Disabilities Act, the Equal Pay Act of 1964,
the Executive Retirement Income Security Act, the Family Medical Leave Act of
1993, the Comprehensive Omnibus Budget Reconciliation Act and under all other
federal, state and local laws, regulations and ordinances, statutory and common
law contract, tort, and/or wrongful discharge claims arising out of or relating
in any manner to Executive’s employment with the Corporation through the
Transition Date but subject to the exceptions set forth in Section 7. Similarly,
subject to the exceptions set forth in Section 7, Corporation waives, releases,
and discharges all rights and claims Corporation has, had, or may have under any
federal, state and local laws, regulations and ordinances, including, but not
limited to statutory and common law contract or tort claims arising out of or
relating in any manner to Executive’s employment with the Corporation through
the Transition Date.

 

7.             EXCEPTIONS TO MUTUAL WAIVER AND RELEASE. The foregoing language
in Section 6 notwithstanding, the Corporation and Executive acknowledge that
this section does not apply to any rights, claims or liability either party has,
had, or may have against the other party arising out of or relating to: (a) a
material breach of this Agreement; (b) any disputes over the administration of
benefits or any claims for benefits under the Corporation’s employee benefits
plans or various insurance programs for so long as Executive retains coverage
under such plans or programs; or (c) any claims under the Employment Agreement
for provisions intended to survive the termination of the Employment.

 

8.             CONSTRUCTION. The parties agree that for the purpose of this
Agreement all references to Goldleaf Financial Solutions, Inc., Private
Business, Inc., or the Corporation should be understood to mean not only
Goldleaf Financial Solutions, Inc., itself, but also all current subsidiary
companies and affiliated companies of Goldleaf Financial Solutions, Inc. as well
as all current, past and future officials, employees, agents, representatives,
officers, directors, attorneys, accountants, shareholders, successors and
assigns of Goldleaf Financial Solutions, Inc. its subsidiary companies and
affiliated companies, and all persons acting by, through, under or in concert
with any of them. For purposes of this Agreement, “affiliate” shall mean any
person or entity directly or indirectly controlling, controlled by or under
common control with another person or entity from time to time.

 

9.             NO ADMISSION. Each party acknowledges that this document does not
constitute an admission by the other party of any unlawful act or of any
violation of any statute, regulation, contract or other provision of statutory,
regulatory or common law.

 

10.           CONFIDENTIALITY. Corporation and Executive agree to keep all
matters concerning this Agreement absolutely confidential and agree not to
disclose, verbally or otherwise, either the existence or terms of this Agreement
to anyone, including but not limited to past, present or future employees of the
Corporation, except that Executive may disclose the existence of and the terms
and conditions of this Agreement to his spouse, if any, and/or his attorney,
and/or his accountant, and/or his tax advisor (to the extent necessary to
prepare his tax returns), provided that Executive makes each such person aware
of the confidentiality provisions of this paragraph and that each such person to
whom such information is disclosed has previously agreed to keep the existence,
terms and conditions of this Agreement confidential,

 

2

--------------------------------------------------------------------------------


 

and the Corporation may disclose this Agreement, or provisions thereof, pursuant
to applicable security laws.

 

11.           INTERPRETATION; ENFORCEABILITY. The parties agree that if any
clause or provision herein is deemed by a court of competent jurisdiction to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining parts, terms or provisions shall not be affected thereby, and the
remainder of this Agreement shall remain in full force and effect to the fullest
extent possible.

 

12.           CONTEMPLATION PERIOD. Executive acknowledges that on August 14,
2007, the Corporation gave Executive an unsigned copy of this Agreement and
informed Executive that he had 21 days from the date of receipt to consider it
before signing.

 

13.           RIGHT OF REVOCATION. Executive acknowledges that the Corporation
has informed Executive that for a period of seven (7) days after the date upon
which Executive signs this Agreement, Executive may revoke it in writing.
Executive further acknowledges the understanding that if Executive revokes this
Agreement, Executive will lose all benefits of this Agreement.

 

14.           BINDING EFFECT; SUCCESSORS AND ASSIGNS. Executive, by signature
below, acknowledges that he has carefully read and considered the contents of
this Agreement, and that he fully understands all of its provisions and that he
is voluntarily, willingly and knowingly entering into this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their heirs, estates, successors, and assigns, their affiliates, employees,
directors, officers, shareholders and agents.

 

15.           COOPERATION; MUTUAL RESPECT; NO DISPARAGEMENT. The parties agree
that certain matters, which Executive was involved in during his period of
service to the Corporation, may necessitate Executive’s cooperation in the
future. Executive agrees to cooperate with all reasonable requests of the
Corporation. Each party agrees to mutually respect the other and to refrain from
making any disparaging comments about the other or disparaging the business of
the other from the date of this Agreement and thereafter. Neither party hereto
will disparage the other, directly or indirectly, in any oral, written or other
form of communication. By way of example and without limitation, Executive may
not disparage the Corporation (including its directors, officers and employees)
to any third party, including the press, media services, analysts, investors,
vendors, customers and/or any potential vendors, customers or investors.

 

16.           TERMINATION FOR BREACH AND DAMAGES. In the event Executive
breaches any provision of this Agreement, and such breach continues after
receiving written notice from the Corporation to cure such breach, Corporation
may terminate this Agreement immediately. In that event, all obligations of the
Corporation hereunder shall cease upon termination of this Agreement, such
termination to be communicated to Executive in writing stating the cause for
termination. Executive acknowledges and agrees that certain breaches of this
Agreement may not be subject to cure, as determined in the sole discretion of
the Corporation. In addition to and without limiting any other remedies
available to the Corporation (including consequential damages, injunctive and
equitable relief), Executive shall pay to Corporation all of the amounts the
Corporation previously paid to Executive and on behalf of Executive in
connection with this Agreement.

 

3

--------------------------------------------------------------------------------


 

17.           NOTICE. Notice required or authorized to be given (“Notice”) will
be in writing and will be deemed given when received via certified, registered,
or traceable mail, which may be delivered through a public or private delivery
service at the addresses set forth below. Hand delivery of written documents
will be considered received, as long as written confirmation of the notice is
provided for both parties to sign.

 

18.           GENERAL. This Agreement may not be modified except by a written
instrument signed by authorized representatives of both Executive and the
Corporation. This Agreement constitutes the entire agreement and contains all of
the representations of the parties with respect to the matters contained in this
Agreement. No term or provision of this Agreement will be deemed waived and no
breach excused, unless the waiver is in writing and signed by the party granting
such waiver. Any consent by either party to, or waiver of, a breach by the other
party, will not constitute consent to or waiver of any other different or
subsequent breach. The laws of the state of Tennessee shall govern the
interpretation and enforcement of this Agreement.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD SUFFICIENT TIME TO REVIEW THIS
DOCUMENT WITH HIS ATTORNEY, AT HIS OWN EXPENSE, AND AGREES TO THE TERMS SET
HEREIN.

 

[g87592kg01i001.jpg]

 

 

 

 

 

 

 

 

 

/s/ Scott Craighead

 

SCOTT CRAIGHEAD (EXECUTIVE)

 

 

 

DATE:

8/15/07

 

 

 

SCOTT CRAIGHEAD PERSONALLY APPEARED BEFORE ME THIS 15 DAY OF August, 2007.

 

 

 

 

 

/s/ Sandra Cole

 

 

NOTARY PUBLIC

 

 

MY COMMISSION EXPIRES:

3/22/2008

 

 

 

GOLDLEAF FINANCIAL SOLUTIONS, INC. (CORPORATION)

 

 

 

 

 

BY:

/s/ Henry Baroco

 

 

TITLE:

President COO

 

 

DATE:

8-15-07

 

 

 

4

--------------------------------------------------------------------------------
